Citation Nr: 0813688	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria. 

2.  Entitlement to service connection for chronic 
prostatitis, claimed as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, including service in the Republic of Vietnam.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that subsequent to the November 2004 
Statement of the Case (SOC) additional medical evidence was 
received.  VA regulations provide that any pertinent evidence 
submitted by the veteran without waiver of RO consideration 
must be referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 
20.1304 (2007).  However, upon review of the evidence, the 
Board finds that it contains minimal information regarding 
the issues that are being addressed in this decision - 
entitlement to an increased rating for malaria and 
entitlement to service connection for chronic prostatitis.  
Regarding these issues, the Board notes that the evidence 
contains only a single reference of import - a subjective 
complaint of chronic prostatitis in December 2005.  As such 
evidence is essentially duplicative of that of record at the 
time of the November 2004 SOC it is accordingly not pertinent 
to the issues on appeal.  Therefore, the provisions of 38 
C.F.R. § 20.1304 are inapplicable and these issues need not 
be returned to the RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's malaria has 
been inactive and without residuals such as anemia, liver, 
spleen, or cerebral damage.

2.  The medical evidence of record does not show the veteran 
has chronic prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.88b, Diagnostic Code (DC) 6304 (2007).

2.  Chronic prostatitis was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. § 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
September 2003, prior to the initial adjudication of his 
claims in the December 2003 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the September 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of Federal department or agency."  (Emphasis in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claims, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his service connection and increased rating 
claims, but he was not provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided him on these elements, the Board 
finds no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's service connection and increased rating 
claims, any question about the appropriate disability rating 
and effective date to be assigned is rendered moot.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In the case currently before the Board, the VCAA notice 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  The VCAA 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.

The Board notes that the VCAA notice did not make specific 
reference to the relevant diagnostic code or advise the 
veteran that a disability rating will be determined by 
applying this code.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.".  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non- 
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) ; see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).

In this case, the Board points to the veteran's attendance at 
a scheduled VA examination in November 2003 to demonstrate 
actual knowledge of his awareness of what was necessary to 
substantiate his claim.  By attending the examination, the 
veteran clearly showed that he was aware that current 
residuals were required to show that his malaria warranted a 
higher rating.

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available.  In fact, the veteran's representative 
specifically stated: "After a thorough review of the issues 
and the official record we can find no additional evidence or 
arguments to improve the veteran's position.  The record is 
now returned for the Board's consideration."  See Written 
Brief Presentation, dated in April 2008.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The veteran attended a VA 
examination in an attempt to support his claim.  The criteria 
used to evaluate the veteran's claim were discussed in a SOC 
in November 2004, and the veteran was told why a higher 
rating was not warranted under that criteria.

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Entitlement to an increased (compensable) rating for malaria. 

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.   Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

In a February 1971 rating decision, the RO granted service 
connection for malaria and assigned a noncompensable rating.  
The veteran sought an increased rating in August 2003.  

Malaria is evaluated under DC 6304.  Under this code, malaria 
as an active disease is assigned a 100 percent rating.  Note: 
The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate 
residuals such as liver or spleen damage under the 
appropriate system.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, as in the case of 
DC 6304, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

Analysis

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the veteran 
has active malaria or any ascertainable residuals of malaria 
such as liver or spleen damage. All of the medical evidence 
associated with the claims file during the pendency of this 
appeal has failed to reveal any symptoms or residuals of 
malaria.  Physical findings on the November 2003 VA 
examination revealed that the abdomen was soft and nontender 
with normoactive bowel sounds.  There was no hepatic or 
splenic enlargement.  There was also no liver or spleen tip 
or edge felt.  Moreover, smear tests for malaria were 
negative.  

The Board notes that the medical evidence of record dated 
since the 2003 VA examination is completely negative for 
complaint or finding for malaria or residuals thereof.

In the absence of active disease or any residual disability, 
such as liver or spleen damage, the Board finds that there is 
no basis to award a compensable rating.  Accordingly, the 
appeal is denied.



Entitlement to service connection for chronic prostatitis, 
claimed as secondary to Agent Orange exposure. 

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

If a veteran was exposed to an herbicide agent - including 
Agent Orange, during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time since service, then he/she is 
entitled to service connection on a presumptive basis, even 
though there is no record of the disease during service.  38 
C.F.R. §§ 3.307. 3.309(e).  Veterans who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 
(Vietnam Era), shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.



Analysis

In this case, the record does not show that the veteran 
currently has chronic prostatitis.  The service treatment 
records are negative for treatment or diagnosis of 
prostatitis, and the veteran's prostate was considered normal 
on separation examination in 1970.  

The post-service evidence includes a December 2003 VA 
treatment record which notes a prior medical history of 
chronic prostatitis; however, there was no current complaint 
or diagnosis of the condition provided.  In addition, 
although a December 2005 VA treatment record documented a 
subjective complaint of chronic prostatitis, prostatitis was 
not one of many conditions diagnosed following physical 
examination.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have evidence of 
the disability alleged (i.e., a medical diagnosis confirming 
he has the condition in question).  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); and Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To the extent the veteran, himself, contends that he has 
chronic prostatitis, it is equally now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In the absence of a diagnosis of chronic prostatitis, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The veteran's claim fails on this basis 
alone.




ORDER

Entitlement to an increased (compensable) rating for malaria 
is denied.  

Entitlement to service connection for chronic prostatitis is 
denied.  


REMAND

Entitlement to service connection for PTSD.  

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran's service records, including his DD 214, confirm 
that he served in Vietnam from September 2, 1968 to September 
29, 1969; however, despite his contentions, they do not show 
that he engaged in combat.  Thus, his bare assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The Board notes that, besides asserting that he was a combat 
veteran, the veteran has not described any in-service 
stressors.  

In a November 2003 statement, Captain T.B.G. III of the 12th 
Infantry (4th Infantry Division), reported that the veteran 
was under much stress throughout his time in Vietnam.  One of 
the stressful events he described was the veteran having to 
"identify our Colonel who was killed in May of 1969 whom we 
knew very well."  

A review of the veteran's service personnel records shows 
that while in Vietnam he served as a company clerk and an 
auto rifleman with the 1st Battalion, 12th Infantry, 4th 
Infantry Division.  In addition, a February 2007 VA progress 
note reflects that when describing his Vietnam experiences 
the veteran talked of "D.C. and his battalion commander that 
he had to identify."  

Pursuant with duty to notify and assist provisions of the 
VCAA, in September 2003, the RO sent the veteran a letter and 
asked him to complete a "stressor" questionnaire, which was 
enclosed with the letter.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The veteran did not 
return a completed questionnaire.  Although the duty to 
assist is not a one-way street, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991), and VA has no duty to give the veteran 
another opportunity to respond to the September 2003 letter, 
the Board finds that the veteran should be provided another 
opportunity to submit a completed PTSD questionnaire.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Request that the veteran complete a 
PTSD questionnaire.  He should identify 
his alleged stressor events in service, 
providing as many details (description 
of event, names, date, location, unit) 
as possible regarding these events.  In 
particular, the veteran should provide 
the name of his "colonel" or 
"battalion commander" he allegedly had 
to identify.  Inform him that his 
failure to provide this detailed 
information could prevent the 
verification of his stressors and 
result in an adverse decision.

The letter should also include a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for the lone remaining 
claim on appeal - his purported 
entitlement to service connection for 
PTSD, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After a response is received from 
the veteran or the time for response 
expires, request that the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide JSRRC with a description of his 
alleged stressors as identified above, 
as well as any other stressors he 
describes in response to the above 
request for information.  Provide JSRRC 
with copies of any lay statements of 
record and personnel records obtained 
showing service dates, duties, and 
units of assignment.  

3. If, and only if, it is determined 
that any of the veteran's stressors are 
verified, a VA psychiatric examination 
should be conducted in order to 
determine the nature, extent of 
severity, and etiology of any 
psychiatric disorders which may be 
present, to include PTSD.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination. Any further 
indicated tests and studies to include 
psychological studies are to be 
conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify whether any identified stressor 
found to be established by the record 
is sufficient to produce the veteran's 
PTSD; and whether there is a link 
between the current symptomatology and 
his period of active service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



4.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
SSOC and afforded an appropriate period 
of time within which to respond 
thereto.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


